11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Leonard McKeith Hill
Appellant 
Vs.                   No.  11-02-00249-CR B Appeal from Dallas County
State of Texas
Appellee
 
Appellant has filed in this court pro se
motions to dismiss his appeal.  Appellant
states in his motions that he no longer wishes to proceed with his appeal.  The motions are granted.  TEX.R.APP.P. 42.2.
The appeal is dismissed.
 
PER CURIAM
 
April 17, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.